Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SIKAND (Voxel to Mesh Conversion: Marching CubeAlgorithm).
As per claim 1, Sikand teaches the claimed “information processing apparatus” comprising: “a processor configured to acquire voxel data and polygon mesh data” (Sikand, page 1, the Marching Cubes), “the voxel data representing a three-dimensional body by using a plurality of voxels, st paragraph), “the polygon mesh data representing the three-dimensional body by using a plurality of polygons” (Sikand, page 6) , and “output the polygon mesh data 



Claim 11 adds into claim 2 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from one of the at least one of the plurality of voxels, the processor associates the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels, e.g., voxels which are close to a polygon would associate with that polygon.

Claim 3 adds into claim 2 “wherein, if the at least one of the plurality of voxels associated with the one of the plurality of polygons includes two or more voxels, the processor derives an attribute by using at least one of a first type of data and a second type of data, the first type of data being attributes retained by the two or more voxels and the second type of data being a distance from the one of the plurality of polygons to each of the two or more voxels, and assigns the derived attribute to the one of the plurality of polygons” (Brown, figures 17.8 and 17.9 - e.g., voxel attribute can be organs and tissue material of a given elemental composition and mass density).

Claim 4 adds into claim 3 “wherein the processor assigns to the one of the plurality of polygons an attribute retained by one of the two or more voxels that is located at a distance that is shortest from the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels; e.g., the chosen voxel is one with shortest distance to the polygon.

Claim 5 adds into claim 3 “wherein the distance is either a distance that is shortest from a reference point of one of the two or more voxels to a plane including the one of the plurality of polygons or a distance from the reference point to the center of gravity of the one of the plurality of polygons, the reference point being either the center of gravity of the one of the two or more voxels or a point that is specified by using coordinates and that is assigned in advance to each of the two or more voxels” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 7 adds into claim 3 “wherein the processor selects a deriving method from a logical OR operation, a logical AND operation, and statistics in accordance with the attributes retained by the two or more voxels and derives the attribute to be assigned to the one of the plurality of polygons” which is obvious in conversion voxel-to-polygons when the assigned attribute of the polygon is a logical combination (logical OR or AND operation) or a statistical decision based on the attributes of the voxels.

Claim 12 adds into claim 3 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from one of the at least one of the plurality of voxels, the processor associates the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 6 adds into claim 4 “wherein the distance is either a distance that is shortest from a reference point of one of the two or more voxels to a plane including the one of the plurality of polygons or a distance from the reference point to the center of gravity of the one of the plurality of polygons, the reference point being either the center of gravity of the one of the two or more voxels or a point that is specified by using coordinates and that is assigned in advance to each of the two or more voxels” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 8 adds into claim 4 “wherein the processor selects a deriving method from a logical OR operation, a logical AND operation, and statistics in accordance with the attributes retained by the two or more voxels and derives the attribute to be assigned to the one of the plurality of polygons” which is obvious in conversion voxel-to-polygons when the assigned attribute of the polygon is a logical combination (logical OR or AND operation) or a statistical decision based on the attributes of the voxels.


Claim 9 adds into claim 5 “wherein the processor selects a deriving method from a logical OR operation, a logical AND operation, and statistics in accordance with the attributes retained by the two or more voxels and derives the attribute to be assigned to the one of the plurality of polygons” which is obvious in conversion voxel-to-polygons when the assigned attribute of the polygon is a logical combination (logical OR or AND operation) or a statistical decision based on the attributes of the voxels.

Claim 14 adds into claim 5 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from one of the at least one of the plurality of voxels, the processor associates the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 10 adds into claim 6 “wherein the processor selects a deriving method from a logical OR operation, a logical AND operation, and statistics in accordance with 

Claim 15 adds into claim 6 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from one of the at least one of the plurality of voxels, the processor associates the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 16 adds into claim 7 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from one of the at least one of the plurality of voxels, the processor associates the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 17 adds into claim 8 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from one of the at least one of the plurality of voxels, the processor associates the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of 

Claim 18 adds into claim 11 “wherein, if the one of the plurality of polygons is located at a distance equal to a predetermined threshold or less from a voxel adjacent to the one of the at least one of the plurality of voxels associated with the one of the plurality of polygons, the processor associates the voxel adjacent to the one of the at least one of the plurality of voxels with the one of the plurality of polygons” which is obviously one of many options in conversion voxel-to-polygon to assign characteristic of a polygon representing a group of voxels related the characteristics of the voxels.

Claim 19 adds into claim 1 “wherein, if an attribute assigned to one of the plurality of polygons is equivalent to or regarded as equivalent to an attribute assigned to a plurality of polygons adjacent to the one of the plurality of polygons, the processor converts the one of the plurality of polygons and the plurality of polygons adjacent to the one of the plurality of polygons into a reduced number of polygons to reduce polygons in number” (Brown, 2.2.3 Surface Grouping and 2.2.4 Surface Simplification).

Claim 20 claims a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing” based on the apparatus, of claims 1-19; therefore, they are rejected under a similar rationale.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616